Citation Nr: 1035098	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-32 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for residuals of a left 
hand laceration.

3.  Entitlement to service connection for residuals of a cervical 
strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Appellant had active military service from June 1977 to March 
1983.  He had additional periods of active duty for training 
(ACDUTRA) in the Army Reserves from June 1985 to June 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2009, the Appellant was scheduled to testify at a 
hearing at the RO before the undersigned Veterans Law Judge of 
the Board (Travel Board hearing).  However, he failed to report 
for the proceeding and has not provided any good-cause 
explanation or justification for his absence or requested to 
reschedule his hearing.  So the Board deems his hearing request 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

Nevertheless, because they require further development, the Board 
is remanding the claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Appellant, as mentioned, apparently had additional service in 
the Army Reserves, including on ACDUTRA.  A December 2004 request 
for information regarding his Army Reserve duty shows he had 
periods of ACDUTRA from June 1985 to June 1987, although the 
exact dates of that service have not been confirmed, including 
any additional inactive duty training (INACDUTRA).  So the 
specific details and circumstances of this additional service 
must be clarified.



Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the line 
of duty, or any period of INACDUTRA during which the individual 
concerned was disabled or died from injury (but not disease) 
incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 
101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).

To the extent the Appellant is alleging that his claimed 
disabilities are a result of injuries sustained during his time 
in the Army Reserves, the Board notes that only "Veterans" are 
entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran"" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  The fact that a claimant has 
established status as a "Veteran" for other periods of service 
does not obviate the need to establish that he is also a 
"Veteran" for purposes of the period of ACDUTRA where the claim 
for benefits is premised on that period of ACDUTRA.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, to achieve "Veteran" status and be eligible for 
service connection for disability claimed during his inactive 
service, the record must establish that the Veteran was disabled 
from an injury (but not disease) incurred or aggravated during 
INACDUTRA.  Id.  See also Brooks v. Brown, 5 Vet. App. 484, 485 
(1993).

Moreover, there is no presumption of soundness, aggravation, or 
that a chronic condition was incurred in service if concerning a 
period of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 477-478 (1991); Hines v. Principi, 18 Vet. App. 227 
(2004).



Here, the Veteran's service treatment records (STRs) show he 
received treatment for a laceration to his left hand in 1982 and 
1983.  He also received medical care for a neck strain in 1987.  
But the medical and other evidence in the file does not indicate 
whether he has chronic disabilities as residuals of those 
injuries.  So an examination and opinion are needed to assist in 
making these important determinations.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Also, in a statement received in November 2009, the Veteran 
indicated he had received treatment from 2005 to 2009 at the 
local VA facility in Atlanta, Georgia.  These VA records, 
however, have not been obtained for consideration in this appeal.  
See Simmington v. Brown, 9 Vet. App. 334, 335 (1996); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the file and must be considered).  

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Contact the Veteran and request that he 
update the list of the doctors and health 
care facilities that have treated him for his 
claimed disabilities.  If information is 
provided in sufficient detail, obtain these 
additional records from all the sources 
listed that are not already on file.  
This includes, but is not limited to, 
obtaining all pertinent treatment records 
from the local VA hospital in Atlanta, 
Georgia, dated since 2005.  If attempts to 
obtain these and any other identified records 
are unsuccessful, and it is determined that 
further attempts would be futile, notify the 
Veteran of this in accordance with 
38 C.F.R. § 3.159(c) and (e).



2.  Verify the Veteran's dates of service, 
including especially exactly when he was on 
active duty, ACDUTRA, or INACDUTRA.

3.  Also schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his left hand and cervical spine 
disabilities.  The claims file must be made 
available to the examiner for review of the 
pertinent medical and other history, and all 
indicated diagnostic testing and evaluation 
should be performed.

The examiner should first determine whether 
the Veteran has chronic disabilities 
involving his cervical spine and left hand.  
If he does, the examiner should comment on 
the likelihood (very likely, as likely as 
not, or unlikely) these current disabilities 
date back to the Veteran's military service 
or are otherwise etiologically related to his 
service - including especially to the 
laceration to his left hand in 1982 and 1983 
and the medical care for his neck strain in 
1987.  In making these important 
determinations, the examiner must discuss the 
rational for any opinion expressed regarding 
this claimed etiology.

4.  Then readjudicate the claims in light of 
the additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) and 
give them time to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of the claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


